REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claims 1, 23, and 27 are not disclosed nor taught by the prior art. The arguments made by applicant in the remarks dated 12/24/2020 to be persuasive and the amendment filed on 12/24/2020 to overcome the prior art of record. 
The closest prior art of record is Higashi et al. (US 2010/0111737 A1), hereafter referred to as “Higashi.”
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose the amendments made on 12/24/2020.  Although Higashi discloses the most of the structure recited, it fails to teach, in regards to Regarding Claim 1: “…another side of the lower partition plate has a groove, which is a discharge groove; a first lower partition plate port is disposed adjacent to the discharge groove and is arranged corresponding to a discharge position of the lower cylinder cavity, and a discharge valve plate and a valve baffle are arranged at the first lower partition plate port.” Regarding Claim 23: “…a concavity with a certain shape is disposed between an inner orifice and an outer circle of the lower partition plate, and is coupled with the upper partition plate to form a first intermediate cavity; a lower partition plate gas supplying port is radially opened to an outer circle and communicates with the first intermediate cavity; an end surface of the lower partition plate is provided with a groove, which is a discharge groove; a first lower partition plate port is disposed adjacent to the discharge groove and is arranged corresponding a discharge position of the lower cylinder cavity; a discharge valve plate 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding Claim 27: A rotating cylinder enthalpy-adding piston compressor, comprising: a two-stage rotating cylinder piston compressor, comprising:
a first-stage rotating cylinder; a first cylinder liner; a first piston;
a second-stage rotating cylinder; a second cylinder liner; a second piston;

an intermediate partition plate arranged between the first cylinder liner and the second cylinder liner;
an upper flange; a lower flange; and a lower cover plate; wherein
coupled with the second-stage rotating cylinder, an end surface of the upper flange is provided with two sunk grooves, which are an upper flange gas-intake port and a flow passage respectively; an opening is disposed radially in the upper flange; the opening is configured to be an upper flange gas supplying port which communicates with the upper flange gas-intake port and the flow passage;
a gas-intake port is further provided radially in the lower flange, and a diameter of an outer circle of the gas-intake port is identical with an inner diameter of a casing; coupled with the first-stage rotating cylinder, an end surface of the lower flange is provided with a sunk groove of the gas-intake port and a sunk groove of the lower flange discharge port; the sunk groove of the gas-intake port communicates with the gas-intake port provided radially; a discharge port is disposed adjacent to the sunk groove of a lower flange discharge port; an upper end surface of the lower flange is provided with a sunk concavity, which communicates with the discharge port, and a second intermediate cavity is formed between the sunk concavity and the lower cover plate; an edge of the second intermediate cavity is provided with a kidney-shaped port, which is a gas flow passage of the second intermediate cavity and communicates 

Claims 1-2, 5, 7, are 21-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawabe et al. (US 2006/002809 A1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is
(571)270-3557. The examiner can normally be reached on 9 a.m.-5 p.m. M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                       /PAUL ALVARE/            Primary Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                  /KIRSTIN U OSWALD/                                                                                                  Examiner, Art Unit 3763